DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Claims 1-20 have been presented for examination based on the RCE filed on 11/19/21.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1, 4-7, 9, 11, 14-17 and 19 are newly rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. 2011/0320177 A1, hereinafter, "Bowen"), in view of Maxwell et al. (Pub. No. 2016/0108705 A1, hereinafter, "Maxwell").
Claims 2, 3, 8, 10, 12, 13, 18 and 20 are newly rejected under 35 U.S.C. 103 as being obvious over Bowen, in view of Maxwell, in view of Dershowitz, further in view of Xu et al. (Pub. No. 2016/0010443 A1, hereinafter, "Xu").
This action is made Non-Final.
----- This page is left blank after this line -----


Priority
Acknowledgment is made of applicant's claim priority for instant application 16097545, filed 10/29/2018 which is a national stage entry of PCT/US2016/044884, International Filing Date: 08/04/2016.

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 11-20 of copending Application No. 16/096614 (reference application). Rejection made in Final office action dated 09/01/2021 is incorporated and maintained herein.
Response to Arguments
Applicant’s arguments, see Pg.10¶2, filed 11/19/21, with respect to limitation not claimed have been fully considered and are persuasive.  The previous rejection under 35 USC 103 has been withdrawn. 
New grounds of rejection is made with correctly mapped limitation with Bowen, Maxwell and Dershowitz. Bowen & Maxwell teach 1D fracture representation as Darcy segment. A more detailed explanation is provided below and further supplemented with teaching from Dershowitz which explicitly teaches polygonal fractures to an approximately equivalent 3-D network of one-dimensional pipes.
----- This page is left blank after this line -----



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1 & 11:
Step 1: the claims 1 & 11 are drawn to a method and system respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicable to claim 11 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
Claims
Analysis under Step 2A Prong 1
1. A method of controlling a fracture treatment using a hydraulic fracturing flow simulation comprising: 

identifying a network of fractures comprising junctions where the fractures intersect, each fracture accessing each associated junction via a respective opening; 

determining a current network state that includes flow parameter values at discrete points along the fractures in the network and at discrete points across the junctions in the network where each fracture is treated as a one-dimensional element with flow parameters simulated as uniform across a height and aperture of each fracture and each junction is treated as a two- dimensional element; 



constructing a set of equations for deriving a subsequent network state from the current network state while accounting for boundary layers at each opening; 





repeatedly solving the set of equations to obtain a sequence of subsequent network states, the sequence embodying a time-dependent spatial distribution of at least one flow parameter; 

displaying the time-dependent spatial distribution; and 

controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the at least one flow parameter simulated as uniform across the height and aperture of each fracture.




Evaluated under Step 2A Prong 2.




Abstract Idea: Mathematical concept of determining a current network state as disclosed on specification ¶ [0035]-[0040] & Fig.5. The determination of flow parameter values (current network state) is use of/solving Navier Stokes equations, which are mathematical concepts/calculation. MPEP 2106.04(a)(2)I.
Abstract Idea: Mental process: the determining can also be read as mental processes that include observations (of fractures/junctions), evaluations/ judgments (determining some data about them).

Abstract Idea: Mathematical concept of constructing a set of equations for deriving a subsequent network state as disclosed on specification ¶ [0035]-[0040] & Fig.5. Subsequent network state is understood as 

Abstract Idea: Mathematical concept/calculation of repeatedly solving the set of equations to obtain a sequence of subsequent network states as disclosed on specification ¶ [0035]-[0040] & Fig.5.

Evaluated under Step 2A Prong 2.


Evaluated under Step 2A Prong 2 & Step 2B.





Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components (Claim 11).. If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Also the mathematical concepts disclosed may also be performed in the mind or with the aid of pencil and paper. 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  
Claims
Analysis under Step 2A Prong 2
1. A method of controlling a fracture treatment using a hydraulic fracturing flow simulation comprising: 

identifying a network of fractures comprising junctions where the fractures intersect, each fracture accessing each associated junction via a respective opening; 

determining a current network state that includes flow parameter values at discrete points along the fractures in the network and at discrete points across the junctions in the network where each fracture is treated as a one-dimensional element with flow parameters simulated as uniform across a height and aperture of each fracture and each junction is treated as a two- dimensional element; 

constructing a set of equations for deriving a subsequent network state from the current network state while accounting for boundary layers at each opening; 

repeatedly solving the set of equations to obtain a sequence of subsequent network states, the sequence embodying a time-dependent spatial distribution of at least one flow parameter; 

displaying the time-dependent spatial distribution; and 




controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the at least one flow parameter simulated as uniform across the height and aperture of each fracture.




Evaluated under MPEP 2106.04(d) & particularly 2106.05(g) the limitation amounts to Insignificant Extra-Solution Activity of mere data gathering and selecting a particular data source 





















Evaluated under MPEP 2106.04(d) & particularly 2106.05(g) the limitation amounts to Insignificant Extra-Solution Activity of displaying the output of the mathematical calculation in a specific formation.

Evaluated under Step 2A Prong 2 & Step 2B under MPEP 2106.05(h) as field of use, where in this limitation does not integrate the judicial exception into a practical application. Specifically the time-dependent spatial distribution of the at least one flow parameter simulated as uniform across the height and aperture of each fracture is essentially pressure and velocity data (See Fig.6). The limitation simply states controlling a fracture treatment in real-time based on some pressure and velocity data without specifically disclosing how the practical application is achieved. In view of above, according to MPEP 2106.05(f), the limitation is also Mere Instructions To Apply An Exception (velocity-pressure data computed from equations) to the field use (controlling a fracture treatment in real-time).



Additionally as for claim 11, the claim(s) recites the additional elements of a processor for the system claim, at a high-level of generality (i.e. a generic processor & data acquisition system acquiring & performing generic functions of computing and executing information such that it amounts to no more than mere instructions to 
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data acquisition system computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The same rationale as step 2A prong 2 applies here in rejecting the claim not found to qualify as "significantly more" when recited in a claim with a judicial exception.  The claims 1 & 11 are therefore considered to be patent ineligible.
Claims 2 & 12 recite wherein the flow parameter is selected from the group consisting of velocity, pressure, proppant concentration, diverter concentration, and temperature which further defines the details of input/output of the equation and contribute to abstract idea. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 3 & 13 recite altering fluid flow or fluid composition in the network of fractures based on the time-dependent spatial distribution, which is field of use limitation under step 2A prong 2 as per MPEP 2106.05(h) & mere instructions to apply a time-dependent spatial distribution (a graph) to alter actual flow, as per MPEP 2106.05(f) --- because it does not detail how the flow should be altered based on the time-dependent spatial distribution.
This type of limitation merely confines the use of the abstract idea to a particular technological environment (adjusting performance/production of well based on 
Claims 4-5 & 14-15 recite further executing finite element modeling & finite difference modeling, both algorithm and add merely to abstract idea as claimed in claim 1 & 11 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 6-7 & 16-17 recite repeatedly solving the set of equations comprises conserving the mass flux of fluid … & repeatedly solving the set of equations comprises conserving the momentum of fluid… , both contributing to the algorithm to solve for the fluid parameters and add merely to abstract idea as claimed in claim 1 & 11 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 8-9 & 18-19 recite repeatedly solving the set of equations comprises determining velocities … & repeatedly solving the set of equations comprises determining pressures… , both contributing to the algorithm to solve for the fluid parameters and add merely to abstract idea as claimed in claim 1 & 11 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 10 & 20 recite determining the pressures of the fluid comprises obtaining the pressures of the fluid from a boundary layer model. This is mere data gathering step under MPEP 2106.5(f). The claim does not disclose any additional limitations that integrate the judicial exception into practical element. 
----- This page is left blank after this line -----


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-7, 9, 11, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. 2011/0320177 A1, hereinafter, "Bowen"), in view of Maxwell et al. (Pub. No. 2016/0108705 A1, hereinafter, "Maxwell").
Regarding Claim 1
Bowen teaches claim 1, a method of controlling a fracture treatment using a hydraulic fracturing flow simulation  (Bowen : [0002]-[0004][0006]) & claim 11,  A hydraulic fracturing flow system comprising: a data acquisition system  …at least one processor of at least one multi-processor computer (Bowen : Fig. 12 [0134]-[0135]) and further comprising: identifying a network of fractures comprising junctions where the fractures intersect (Bowen: Fig.3 showing fractures F1-F4 being modeled as Grid/Segments G1-G4 which intersect, [0046]-[0048] "... FIG. 3 shows an example network 335 that includes various fracture-wellbore segments, fracture or Darcy segments...") , each fracture accessing each associated junction via a respective opening (Bowen: ¶ [0044] discloses "...an example of a small portion of a segment network 204 shows segments where a node can have a connection to a grid cell or grid block. The wellbores in the formation with fractures 206 raises some questions as to how to model flow to or from a fracture to a wellbore as well as what type of segment, connection or segment and connection should be established between a fracture and a formation..."); determining a current network state that includes flow parameter values  (Bowen : specifically [0076]-[0077] showing current at time t and subsequent at time delta.t. for the network flow simulation model; [0057]-[0116]) … constructing a set of equations for deriving a subsequent network state from the current network state while accounting for boundary layers at each opening (Bowen: ; repeatedly solving the set of equations to obtain a sequence of subsequent network states, the sequence embodying a time-dependent spatial distribution of at least one flow parameter (Bowen: Fig.9 element 926 - Iteratively solving the equation for the fracture; time dependent [0117]-[0121]) ; displaying the time-dependent spatial distribution (Bowen: Para. [0130] discloses the graphic 1124 may display a perspective view of a network or networks that include one or more fractures);
Bowen does not explicitly teach (bolded limitation specifically) determining a current network state that includes flow parameter values at discrete points along the fractures in the network and at discrete points across the junctions in the network where each fracture is treated as a one-dimensional element with flow parameters simulated as uniform across a height and aperture of each fracture and each junction is treated as a two- dimensional element; …controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the at least one flow parameter simulated as uniform across the height and aperture of each fracture.

    PNG
    media_image1.png
    933
    638
    media_image1.png
    Greyscale
Maxwell teaches determining a current network state that includes flow parameter values (Maxwell: discloses the flow parameters values being hydraulic fracture parameters (e.g., pressure p, width w, flow rate q, etc.) ¶[0144] ) at discrete points along the fractures in the network  (Maxwell : [0090] different x,y positions, [0097]) and at discrete points across the junctions in the network (Maxwell : [0089]-[0091] at least; [0101][0102]:
 ) where each fracture is treated as a one-dimensional element1  (Bowen : teaches 1D as Darcy segment/a line; where Maxwell also shows fracture as line segment [0113] "... The location L.sub.f of the fracture tip is depicted along line x/h...." ) with flow parameters simulated  (Maxwell : [0090]-[0091] width as aperture and height of fracture as annotated in the citation above) and each junction is treated as a two- dimensional element (Maxwell: [0101]-[0102]

    PNG
    media_image2.png
    489
    581
    media_image2.png
    Greyscale
) ; constructing a set of equations for deriving a subsequent network state from the current network state while accounting for boundary layers at each opening (Maxwell: [0090][0077], [0094] boundary conditions, --- also mapped in Bowen above) ; …and controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the at least one flow parameter simulated as uniform across the height and aperture of each fracture (Maxwell: Para. [0226 discloses the data collected by sensors (S) may be used alone or in 
Fracture as 1D element is mapped to fracture as line/segment
Bowen teaches fractures represented as segment (Darcy segment; Bowen: Fig.3 [0046]-[0048] as mapped above). Maxwell also teaches fractures as line segments in x-y coordinates [0113] "... The location L.sub.f of the fracture tip is depicted along line x/h...." ) ).  Examiner maps these as Darcy/line segments as 1D elements. Another hint is in Maxwell [0091] that proppant flow is modelled as 1D in fracture.
Examiner Note in view specification [0032]:
[0032] FIG. 4 illustrates a one-dimensional fracture representation 400 ("fracture"). Although fractures are three-dimensional objects having a length, height, and aperture, the flow parameters are simulated as uniform across the height and aperture of the fracture enabling each fracture to be treated as a one dimensional element….


    PNG
    media_image3.png
    146
    382
    media_image3.png
    Greyscale


In view of the disclosure, this limitation (“…flow parameters simulated as uniform across a height and aperture of each fracture …”) is taught by any art teaching that fracture as a one dimensional element. 
In Alternate if, even if Bowen and Maxwell do not explicitly teach flow parameters simulated as uniform across a height and aperture of each fracture as a Dershowitz below.	
Bowen and Maxwell also do not explicitly teach fracture is treated as a one-dimensional element and flow parameters simulated as uniform across a height and aperture of each fracture (emphasis on underlined).
Dershowitz teaches fracture is treated as a one-dimensional element and flow parameters simulated as uniform across a height and aperture of each fracture (Dershowitz: p.2685 col 1, Dershowitz [1996] has developed an approach to convert three-dimensional (3-D) DFN models based on polygonal fractures to an approximately equivalent 3-D network of one-dimensional pipes. The basis of this approach is the definition of pipe connections between the centers of each fracture trace. Each of these pipes has a defined length (meters) and conductance (m3/s). Such conductance values are derived empirically from the trace widths and the fracture area. In this paper a more rigorous procedure is presented to derive pipe networks which are hydraulically equivalent to networks of polygonal fractures; p.2685 col 2, Verification cases are presented which demonstrate that the conductance values derived by BEM produce a pipe network with bulk properties comparable to those of the DFN model using plate elements and the finite element method; p.2690 col 2, produce a network with steady state flow properties comparable to those of DFN models based on plate elements; examiner notes that the pipes generated by and described by the reference are 1 dimensional for transient flow and in the combination of references would thereby have flow parameters uniform across height and aperture; further pipe elements are equivalent to Darcy segments or line in Bowen/Maxwell).

Further, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the 1-D pipe network system of Dershowitz to the segment network of Bowen, in order to improve the efficiency of the network model (Dershowitz p.2685, col 1) without requiring the level of discretization typical of BEM solutions for heterogeneous media (Dershowitz p.2685, col 2), while still producing a network with steady state flow properties comparable to those of DFN models based on plate elements (p.2690 col 2). Further motivation to combine is that Dershowitz is prolific and analogous art as Maxell (citing Dershowitz’s 2011 paper related to discrete fracture network (DFN) in Maxwell [0127]) as the instant claims. 

Regarding Claims 4 & 14
Bowen teaches wherein determining the current network state comprises using finite element2 modeling for the junction (Bowen: [0041]).
Regarding Claims 5 & 15
Bowen teaches wherein determining the current network state comprises using finite difference3 modeling for the fractures (Bowen: [0041][0047]).
Regarding Claims 6 & 16
Maxwell teaches wherein repeatedly solving the set of equations comprises conserving the mass flux of fluid that enters and exits the junction element through the openings (Maxwell: [0090][0251]) .
Regarding Claims 7 & 17
Maxwell teaches wherein repeatedly solving the set of equations comprises conserving the momentum of fluid that enters and exits the junction through the openings (Maxwell: [0276] conserving the momentum as energy balance consideration).
Regarding Claims 9 & 19
Bowen teaches wherein repeatedly solving the set of equations comprises determining pressures of the fluid exiting the junction element at the openings (Bowen: [0028], Fig.8 [0098]-[0113] showing in [0105] H.sub.fk=pressure head between a connecting grid block and a Darcy segment node (fracture junction)).
----- This page is left blank after this line -----


Claims 2, 3, 8, 10, 12, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Bowen, in view of Maxwell, in view of Dershowitz,  further in view of Xu et al. (Pub. No. 2016/0010443 A1, hereinafter, "Xu").
Regarding Claims 2 & 12
Teachings of Bowen, in view of Maxwell, in view of Dershowitz are shown in parent claims 1 or 11 respectively. Bowen, in view of Maxwell, in view of Dershowitz do not explicitly teach limitation wherein the flow parameter is selected from the group consisting of velocity, pressure, proppant concentration, diverter concentration, and temperature.
Xu teaches wherein the flow parameter is selected from the group consisting of velocity, pressure, proppant concentration, diverter concentration, and temperature (Xu: Fig.5.1.1-5.1.2, [0113]-[0124], see specifically elements 509-517; Alternately also see Fig.5.2.1-5.2.2 for similar methodology applicable to proppants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen, Maxwell & Dershowitz of determining a current network state with the teachings of Xu of using job parameters that relate to formation, stimulation, and proppant parameters. The motivation to combine would have been that Xu provides “parameters are then used to generate a wiremesh simulation as in 1438 and visualizations as in 1440.1, 1440.2 using the method of FIGS. 5.1.1 and 5.1.2. These simulations provide a fracture network 1440.1 and distribution 1440.2 used to run production simulations as in 1442.” (Xu Para. [0195]). This helps to determine the current network states at various points along the fractures and junctions of the network by selecting the flow parameter required.  

Regarding Claims 3 & 13
Xu teaches further comprising altering fluid flow or fluid composition in the network of fractures  (Xu : Fig.5.1.2 element 519 as optimizing of the fracture plan; [0114]) based on the time-dependent spatial distribution (Xu: Fig.5.1.2 element 511 “fluid properties… a function of time and space”) .
Regarding Claims 8 & 18
Xu teaches wherein repeatedly solving the set of equations comprises determining velocities of fluid entering the junction element at the openings (Xu: [0129] discloses "...the method continues with 511′ which involves using the geometric properties derived in 509′ in conjunction with a hydraulic fracture model to generate data that quantifies and simulates propagation of the fracture network as a function of time and space; the geometric properties derived in 509′ can also be used in conjunction with the model to derive other data characterizing the fractured hydrocarbon reservoir for the time period Δt; 511.1′ uses the fluid temperature twb(t,z) derived in 507′ and the geometric properties and fluid flow velocity along fractures derived in 509′ and 511′, in conjunction with a model for heat transport across fracture network as described herein, to calculate temperature t.sub.f(t,x) and generate fluid property data (e.g., viscosity (μ), density (ρ.sub.f), heat conductivity (λ.sub.f), and heat capacity (c.sub.f)) of the injected fluid in a fracture or fracture network as functions of space over the time period of Δt...").
Regarding Claims 10 & 20
Xu teaches wherein determining the pressures of the fluid comprises obtaining the pressures of the fluid from a boundary layer model  (Xu: [0162]"... [0162] For each time t, calculations of fluid pressure using equation (94) may begin from the outmost ring of the elliptical reservoir domain and end at the center of the HFN 822 at wellbore 820, or in the reverse order. Fluid pressure along the elliptical domain's boundary is taken as that of the reservoir before production. It may be assumed that no production takes place outside of the domain....").
----- This page is left blank after this line -----




Relevant Prior Art of Record
US PGPUB No. 20130294197 by Vallikkat Thachaparambil; Manoj et al. teaches Fractures are generally analyzed and interpreted along one-dimensional (scan lines) or two-dimensional (surfaces, planes, etc.) formation outcrops, image logs, seismic data, etc. to determine fracture population characteristics. These properties are then statistically described and used in fracture interpretation and modeling ([0002]).
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, February 24, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification Fig.4 shows fracture as a line segment marked by point and disclosure also states in [0032] FIG. 4 illustrates a one-dimensional fracture representation 400 ("fracture"). Although fractures are three-dimensional objects having a length, height, and aperture, the flow parameters are simulated as uniform across the height and aperture of the fracture enabling each fracture to be treated as a one dimensional element….
        2 Also see Maxwell [0192]
        3 Also See Maxwell [0197]